UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6758



ELTON LEE WILLIAMS,

                                            Plaintiff - Appellant,

          and

UNITED STATES OF AMERICA,

                                           Intervenor - Plaintiff,

          versus

RONALD J. ANGELONE, in his individual and
official capacity; GENE M. JOHNSON; H. R.
POWELL,   Warden,    Southampton   Correctional
Center; RUPUS FLEMING, in his individual and
official capacity as the Regional Director; W.
W.    PIXLEY,      Lieutenant,     Southampton
Correctional Center; J. BARNES, Lieutenant, at
Southampton Correctional Center; R. A. YOUNG,
Regional Director of Virginia Department of
Corrections; LARRY W. JARVIS, Warden at Bland
Correctional Center; CLARENCE A. HOLLAR; K. A.
POLINSKY, Assistant Warden of Programs at
Bland Correctional Center; F. E. LOCKHART,
Treatment    Program    Supervisor   at   Bland
Correctional Center; H. J. HICKMAN, Captain at
Bland Correctional Center; S. K. YOUNG, WRSP;
A. P. HARVEY, WRSP; SERGEANT WILKINS, WRSP; H.
O. YATES, Major, WRSP; R. SNIDER, Lieutenant,
WRSP; D. TAYLOR, Captain, WRSP; SERGEANT
COLLINS, WRSP; CORRECTIONAL OFFICER COLLENS;
SERGEANT HAMILTON, WRSP; CORRECTIONAL OFFICER
MCKINNEY,   WRSP;    J.   MINTON,  Correctional
Officer, WRSP; CORRECTIONAL OFFICER KISER,
WRSP; OFFICER SHOEMAKER, WRSP; JOHN DOE,
Correctional Officer, WRSP,

                                           Defendants - Appellees.
                            No. 03-6876



ELTON LEE WILLIAMS,

                                                        Plaintiff,

          and


UNITED STATES OF AMERICA,

                                           Intervenor - Appellant,


          versus


RONALD J. ANGELONE, in his individual and
official capacity; GENE M. JOHNSON; H. R.
POWELL,   Warden,    Southampton   Correctional
Center; RUPUS FLEMING, in his individual and
official capacity as the Regional Director; W.
W.    PIXLEY,      Lieutenant,     Southampton
Correctional Center; J. BARNES, Lieutenant, at
Southampton Correctional Center; R. A. YOUNG,
Regional Director of Virginia Department of
Corrections; LARRY W. JARVIS, Warden at Bland
Correctional Center; CLARENCE A. HOLLAR; K. A.
POLINSKY, Assistant Warden of Programs at
Bland Correctional Center; F. E. LOCKHART,
Treatment    Program    Supervisor   at   Bland
Correctional Center; H. J. HICKMAN, Captain at
Bland Correctional Center; S. K. YOUNG, WRSP;
A. P. HARVEY, WRSP; SERGEANT WILKINS, WRSP; H.
O. YATES, Major, WRSP; R. SNIDER, Lieutenant,
WRSP; D. TAYLOR, Captain, WRSP; SERGEANT
COLLINS, WRSP; CORRECTIONAL OFFICER COLLENS;
SERGEANT HAMILTON, WRSP; CORRECTIONAL OFFICER
MCKINNEY,   WRSP;    J.   MINTON,  Correctional
Officer, WRSP; CORRECTIONAL OFFICER KISER,
WRSP; OFFICER SHOEMAKER, WRSP; JOHN DOE,
Correctional Officer, WRSP,

                                           Defendants - Appellees.


                               - 2 -
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-00274-7)


Submitted:   July 28, 2004               Decided:   August 24, 2004


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Elton Lee Williams, Appellant Pro Se. Thomas E. Caballero, Mark
Bernard Stern, Catherine Yvonne Hancock, Michael Scott Raab, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Intervenor-
Appellant. Susan Foster Barr, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

           Elton   Lee   Williams,      a    Virginia    inmate,   appeals    the

district court’s order denying relief on his 42 U.S.C. § 1983

(2000) complaint and his claims pursuant to the Religious Land Use

and Institutionalized Persons Act [RLUIPA].                To the extent the

district court found that Williams failed to establish a violation

of his constitutional rights, we affirm on the reasoning of the

district court.    See Williams v. Angelone, No. CA-01-00274-7 (W.D.

Va. Mar. 31, 2003).

           The district court relied on its decision in Madison v.

Riter, 240 F. Supp.2d 566 (W.D. Va. 2003), to deny Williams relief

under § 1983 based on his RLUIPA claims.           After the district court

entered judgment in Williams’s action, this Court reversed the

district   court’s     holding   in     Madison    on     December   8,     2003.

Madison v. Riter, 355 F.3d 310 (4th Cir. 2003).               Accordingly, we

vacate the district court’s order denying Williams’s RLUIPA claims

and   remand   those   claims    to    the    district    court    for    further

proceedings.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the material before

the court and argument would not aid the decisional process.



                                                          AFFIRMED IN PART,
                                              VACATED IN PART, AND REMANDED




                                      - 4 -